from order of the SuAppeal preme Court, New York County (Carol Arber, J.), entered April 9, 1991, which directed the Clerk to enter judgment against defendant Mustapha Aziz and in favor of plaintiffs George and John Krill, and severing the action against non-*82appealing defendant Madeline Aziz, unanimously deemed an appeal from the judgment of the same court and Justice entered April 11, 1990 in favor of plaintiffs and against defendant Mustapha Aziz, and that judgment is unanimously affirmed, with costs.
At the time of the motion leading to the determination on appeal, the only genuine issue of fact was whether or not defendant’s signature on a promissory note was forged. In order to raise a question of fact on the issue defendant was required to produce evidentiary facts in support of his claim (see, State Bank v McAuliffe, 97 AD2d 607, 608, appeal dismissed 61 NY2d 758). Defendant’s sole submission was an affidavit of an expert who expressly reached no conclusion to counter the opinion of the plaintiffs’ expert that the signature was genuine. It does not suffice to state that the defendant’s expert did not have the original exemplars that plaintiffs’ expert had compared with the note. The IAS Court’s May, 1990 order required plaintiffs to provide the original of the note only, and nothing precluded the defendant from providing his own expert with new exemplars. Accordingly, summary judgment was properly granted.
We have considered defendant’s other arguments and find them to be without merit. Concur—Carro, J. P., Kupferman, Ross, Asch and Rubin, JJ.